DETAILED ACTION
Claims 11-24 is pending.
	Applicants response filed 2/18/2021 has been received and entered in the application.

Action Summary
Claims 11-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kovarik (WO 2006/058316) and Kappos (Oral Fingolimod (FTY720) for Relapsing Multiple Sclerosis, New England Journal of Medicine, 2006, 355, pages 1124-1140) is maintained.


Response to Arguments

	Applicant submits that Kovarik teaches the opposite of the instantly claimed invention (as shown by the graph). This argument has been fully considered but has not been found persuasive. Kovarik teaches in pharmaceutical form for the treatment of autoimmune disease in such a pharmaceutically effective amount that is steady-state of the SI P receptor agonist blood levels that the dosage of the SI P receptor modulator or agonist during the initial 3 to 6 days, of treatment is increased stepwise. Thereafter the treatment is continued with the maintenance therapy with the standard daily dosage or 
	Applicants argue that the skilled artisan would not turn to Kovarik to arrive at the claimed invention because the skilled artisan would recognize that the method of Kovarik relates to improving efficacy by administering higher doses than the maintenance dose. This argument has been fully considered but has not been found persuasive. Kovarik teaches in pharmaceutical form for the treatment of autoimmune disease in such a pharmaceutically effective amount that is steady-state of the SI P receptor agonist blood levels that the dosage of the SI P receptor modulator or agonist during the initial 3 to 6 days, of treatment is increased stepwise. Thereafter the treatment is continued with the maintenance therapy with the standard daily dosage or with a lower daily dosage. Then the treatment is continued at a lower daily dosage, it may be about 1/50 to Vz, pre 1/50 to 1/10, of the standard daily dosage of the SI P receptor modulator or agonist. Kovarik teaches that the standard daily dosage (also called maintenance dose) refers to the dosage of an SI P receptor modulator or agonist necessary for a steady-state trough blood level of the medication or its active metabolite(s) providing effective treatment. Said dosage is dependent on the accumulation factor (R). By blood level is meant the concentration of a drug in blood at any time. Through blood level corresponds to a pre-dose blood level. Steady-state means whether the trough or blood level is stable over time. Steady-state trough blood levels may be assessed, for example, by obtaining a pre-dose blood sample anytime after month 3. Therefore, the rejection is maintained.
daily dosage of 2.5 mg or 5 mg, or at a lower daily dosage, e.g. 0.1 to 0,5 mg (page 15).  The initial dosing of Kovarik is within the instantly claim initial dosing of 0.1 to 0.5 mg and the maintenance at or lower than standard which provides motivation to optimize the standard dosage or lower than standard dosage.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. With regard to the ranges disclosed by Kovarik which is encompassed the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more 
	Applicant argue that instant claim 12 and 18 is markedly different that that is taught from Kovairk, both claims requir an initial low dose that can be stepwise up to the standard dosage.  This argument has been fully considered but has not been found persuasive. Kovarik discloses a dosage of 0.1 to 0.5 mg and thereafter, the treatment is continued with the maintenance therapy or at a lower daily dosage which is lower than the standard daily dosage, e.g. a daily dosage of 2.5 mg or 5 mg, or at a lower daily dosage, e.g. 0.1 to 0,5 mg (page 15).  It would have been obvious to one of ordinary skills in the art that the teachings of Kovairk which has the initial dosage (which is encompassed by the instant claims) and may be increase to standard dosing. The Kovarik which is encompassed the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even 
	Applicant argue that reversing the dosage would “only aggravate” the negative chronotropic effects.  This argument has been fully considered but has not been found persuasive.  Applicant’s assertion without evidence is not convincing.  Furthermore, Kovarik discloses a dosage of 0.1 to 0.5 mg and thereafter, the treatment is continued with the maintenance therapy or at a lower daily dosage which is lower than the standard daily dosage, e.g. a daily dosage of 2.5 mg or 5 mg, or at a lower daily dosage, e.g. 0.1 to 0,5 mg (page 15).  The initial dosing of Kovarik is within the instantly claim initial dosing of 0.1 to 0.5 mg (in which the upper limit is also the same as instantly claimed) and the maintenance at or lower than standard which provides motivation to optimize the standard dosage or lower than standard dosage.  
	Applicants argue that Kappos does not suggest or motivated the skilled artisan to arrive at the claimed invention.  This argument has been fully considered but has not been found persuasive. Kappos teaches that Fingolimod (FTY720) (which is the same as 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol, is a new oral immunomodulating agent under evaluation for the treatment of relapsing multiple sclerosis.  And Kovarik discloses a dosage of 0.1 to 0.5 mg and thereafter, the treatment is continued with the maintenance therapy or at a lower daily dosage which is lower than the standard daily dosage, e.g. a daily dosage of 2.5 mg or 5 mg, or at a lower daily dosage, e.g. 0.1 to 0,5 mg (page 15).  The initial dosing of Kovarik is within the instantly claim initial dosing of 0.1 to 0.5 mg and the maintenance at or lower than standard which provides motivation to optimize the standard dosage or lower than standard dosage.  It would have been obvious to employ either FTY720 or 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol for the treatment of an autoimmune disease such as multiple sclerosis.  One would have been motivated to employ 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol for the treatment of rheumatoid arthritis because it is known in the art that both 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol and FTY720 are useful in the treatment of autoimmune diseases.
	

	For the ease of the applicant, the previous office action dated 8/18/2020 is reproduced below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kovarik (WO 2006/058316) and Kappos (Oral Fingolimod (FTY720) for Relapsing Multiple Sclerosis, New England Journal of Medicine, 2006, 355, pages 1124-1140).

	Kovarik teaches that the administration of S1P receptor mondulator or agonist may be 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol (page 9) or FTY720 (page 13) is attained in the subject in less than a week (claim 6).  Kovarik teaches in pharmaceutical form for the treatment of autoimmune disease in such a pharmaceutically effective amount that is steady-state of the S1P receptor agonist blood levels that the dosage of the S1P receptor modulator or agonist during the initial 3 to 6 days, of treatment is increased stepwise.  Thereafter the treatment is continued with the maintenance therapy with the standard daily dosage or with a lower daily dosage. Then the treatment is continued at a lower daily dosage, it may be about 1/50 to ½, pre 1/50 to 1/10, of the standard daily dosage of the S1P receptor modulator or agonist.  Kovarik teaches that S1P is useful in the treatment of autoimmune diseases such as multiple sclerosis (page 14).  Kovarik discloses a dosage of 0.1 to 0.5 mg (page 15).  Kovarik teaches that the S1P receptor modulator is administered in such a way standard daily dosage of said S1P receptor modulator is administered and thereafter the treatment is continued with the standard or a lower daily dosage of said S1P receptor modulator (page 13 last paragraph bridging to page 14 first paragraph).  Kovarik teaches that the S1P receptor modulator is useful in the treatment of multiple sclerosis, lupus nephritis, rheumatoid arthritis, inflammatory bowel diseases or psoriasis (page 14, second paragraph).  Kovarik teaches that the standard daily dosage (also called maintenance dose) refers to the dosage of an S1P receptor modulator or agonist necessary for a steady-state trough blood level of the medication or its active metabolite(s) providing effective treatment. Said dosage is dependent on the accumulation factor (R). By blood level is meant the concentration of a drug in blood at any time. Through blood level corresponds to a pre-dose blood level. Steady-state means whether the trough or blood level is stable over time. Steady-state trough blood levels may be assessed, for example, by obtaining a pre-dose blood sample anytime after month 3. The accumulation factor (R) is calculated on the ratio of the steady-state trough to the trough just before the second dose (page 14).  Kovarik teaches S1P receptor agonist or modulator for use in a combination of the invention may also be a selective S1 P1 receptor, e.g. a compound which possesses a selectivity for the S1 P1 receptor over the S1 P3 receptor of at least 20 fold, e.g. 100, 500, 1000 or 2000 fold, as measured by the ratio of EC50 for the S1 P1 receptor to the EC50 for the S1P3 receptor as evaluated in a 35S-GTPyS binding assay (page 11, second paragraph).
	Kovarik does not disclose relapsing multiple sclerosis.


	It would have been obvious to employ either FTY720 or 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol for the treatment of an autoimmune disease such as multiple sclerosis.  One would have been motivated to employ 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol for the treatment of rheumatoid arthritis because it is known in the art that both 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol and FTY720 are useful in the treatment of autoimmune diseases.
With regards to the S1P receptor modulator or agonist administered to a patient at risk of cardiac side effects or heart failure and symptoms as described in instant claim 9, everyone is potentially "art risk" for cardiac side effect or heart failure.  Furthermore, the administration of S1P receptor modulator or agonist for the treatment of a autoimmune disease would also treat anyone at risk for cardiac side effect or heart failure.
	Regarding, the daily administration and dosing of the S1P receptor modulator or agonist, Kovarik teaches daily doses of a S1P receptor modulator or agonist. Kovarik discloses a dosage of 0.1 to 0.5 mg (page 15).  Kovarik teaches that the dosage of the S1P receptor modulator or agonist during the initial 3 to 6 days, of treatment is increased stepwise.  Thereafter the treatment is continued with the maintenance standard daily dosage of said S1P receptor modulator is administered and thereafter the treatment is continued with the standard or a lower daily dosage of said S1P receptor modulator  Additionally, in looking to the instant specification for the support of 0.5 mg of the standard dosage, and on page 10, second paragraph, discloses an “example of standard daily dosage may be a daily dosage of up to 5mg, for example, the dosage may be between 0.5 and 5 mg, e.g. between 0.5 and 2mg. In a specific embodiment, the standard daily dosage is about 1.25 mg”, therefore, taking the cited pior art that discloses a lower daily dosage of 0.1 to 0.5 mg, it would have been obvious to optimize 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol in pharmaceutical form for the treatment of autoimmune disease in such a pharmaceutically effective amount that s steady-state of the S1P receptor agonist blood levels as disclose by Kovarik. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  It is obvious to vary and/or optimize the amount of 2-amino-2-[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol or FTY720 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	With regards to the claim limitation of “reduces or prevents the occurrence of dizziness, fatigue, heart palpitation” and “ameliorating, preventing or limiting a negative chronotrophic side effects”, it would have been obvious that upon administering a S1P modulator for the treatment of multiple sclerosis, lupus nephritis, rheumatoid arthritis, inflammatory bowel diseases or psoriasis with the administration of S1P modulator (e.g. same patient population and same S1P modulator) would effectively treat or reduce the unwanted effects (chronotrophic) of said diseases with a reasonable expectation of success absence evidence to the contrary.
With regards to the limitation of “the SiPi selective receptor modulator causes negative chronotropic effects, and wherein the negative chronotropic effects are reduced or eliminated by administering said SiPi selective receptor modulator”; it would have been obvious that upon administering an S1P1 selective receptor modulator to treat an autoimmune disease, multiple sclerosis would also reduce or eliminate negative chronotropic effects with the same administration of a S1P1 receptor modulator (same compound) to treat multiple sclerosis (same patient population) with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion


Claims 11-24 is rejected.

No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.